                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Civil Action No. 18-cv-01833-CMA-KLM
TAMMY ROACH,
       Plaintiff,
v.
GEN 3 CO, LLC,
       Defendant.
_____________________________________________________________________
   ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
_____________________________________________________________________
       This matter is before the Court on Defendant Gen 3 Co., LLC’s Motion for

Summary Judgment, in which Defendant argues that it is entitled to judgment as a

matter of law on both of Plaintiff Tammy Roach’s Title VII employment discrimination

claims. (Doc. # 32.) For the reasons discussed below, the Court grants Defendant’s

Motion for Summary Judgment.

                                  I.     BACKGROUND
       Defendant is a construction company based in Denver, Colorado. (Doc. # 1 at 2.)

It employed Plaintiff as an administrative assistant from May 18, 2017, to October 6,

2017. (Doc. # 1 at 3, 7.)

A.     HOSTILE WORK ENVIRONMENT ALLEGATIONS

       Plaintiff alleges that her coworker, Jonathan Butler, regularly made inappropriate

comments towards her (Doc. # 32-1 at 17) and sexually harassed her four specific times
(Doc. # 32 at 2). 1 Defendant does not dispute that these four incidents occurred. (Doc.

# 32 at 3–8.)

       Plaintiff reports that Butler would say or do things, nearly on a daily basis, that

made her uncomfortable. (Doc. # 34 at 1.) For example, Butler regularly winked at

Plaintiff and blew her kisses. (Doc. # 1 at 3.) Butler also frequently told Plaintiff that she

was beautiful and complimented her eyes. (Id.) Plaintiff ignored Butler. (Id.)

       The first specific incident of alleged sexual harassment occurred in mid-June

2017, when Butler entered Plaintiff’s office and offered to rub Plaintiff’s “hard-working

hands.” (Doc. # 1 at 4.) When Plaintiff’s supervisor, James Palmer, overheard this,

Palmer told Butler, “Dude, get back to work.” (Id.) Palmer immediately talked with Butler

further and told him that his comments were not appropriate for the workplace. (Doc.

# 32-1 at 42.) Palmer told Butler not to talk to Plaintiff anymore. (Id.)

       The second incident happened approximately one or two weeks later, in late

June 2017. (Doc. # 32-1 at 6–8.) As Plaintiff and other employees were returning from a

break, Butler, who is African-American, invited Plaintiff to be with him as a “black man,”

and said that he could make her happy. (Id. at 10.) Butler stated that he wanted Plaintiff

to give him an opportunity to “love and treat [her] right.” (Id. at 6.) Plaintiff interpreted

these comments as an invitation for Plaintiff to have sex with Butler. (Doc. # 1 at 3.)

Plaintiff later told Palmer about Butler’s comments. (Doc. # 32-1 at 10–11.)


1
  The Court uses Defendant’s characterization of four specific instances of sexual harassment
rather than Plaintiff’s characterization of three specific instances of sexual harassment. During
Plaintiff’s deposition testimony, Plaintiff talked about four instances, but in her official
documents, Plaintiff claims there were three instances. Assuming four instances of sexual
harassment is viewing the evidence in the light most favorable to Plaintiff.

                                                 2
       The third incident occurred in early August 2017, when Butler followed Plaintiff

into the inventory supply room. (Id. at 11.) Plaintiff was opening boxes, and Butler said

to her, “Here, sweetie, here, I have a box cutter. . . . I’ll help you open those boxes.” (Id.

at 12.) As he handed Plaintiff a box cutter, Butler touched Plaintiff’s hand and rubbed

her arm. (Id.) Plaintiff told Butler that he was not supposed to be in the inventory supply

room. (Id.) Plaintiff alleges that Butler’s conduct made her very uncomfortable. (Doc. # 1

at 4.) When Plaintiff walked by Butler and left the room, Butler did not touch or impede

Plaintiff. (Doc. # 32-1 at 15.) When Plaintiff told Palmer about the incident, Palmer

believed the touching to be accidental. (Id. at 44–45.) Still, Palmer directed Mike Davis,

the leadman, to watch Butler and intervene if he saw Butler talking to Plaintiff. (Id. at

45.)

       The fourth incident happened the morning of August 29, 2017, when Plaintiff was

alone in the office. (Doc. # 1 at 5.) Butler entered the room and was “hyper.” (Doc. # 32-

1 at 20.) He said to Plaintiff, “Oh my God, Tammy . . . I have all these bedbugs in my

place. It’s a new place, and I got bedbugs in my bed, and you won’t believe these

f**king things, they’ve eaten me up. They’ve . . . eaten at my f**king dick.” (Id.) Butler

then pulled up his shirt to show Plaintiff the bedbug bites on his torso. (Id.) He also

pulled down the waistband of his pants, exposing his boxer shorts and some of his

pubic hair. (Id.) Butler did not expose his genitals to Plaintiff. (Id.) Plaintiff said, “Whoa,

whoa, we need to talk to [Palmer] about this,” and left the office to look for Palmer. (Id.

at 20–21.) When Plaintiff was deposed, she stated that she did not interpret Butler’s

behavior on this occasion to be sexual. (Id. at 30.)


                                               3
       Meanwhile, Butler left the office and encountered Davis, the leadman. (Id. at 57.)

Butler lifted his shirt and pulled down his pants to show Davis the bedbug bites on his

torso and legs. (Id.) Davis told Butler that he was behaving inappropriately. (Id.) Butler

pulled up his pants and went back to work, but Davis continued to watch him. (Id. at 58;

60.) Butler was acting strangely and became irate when he realized Davis was watching

him. (Id. at 60–61.) Davis and another employee sent Butler home for the day, but they

asked Butler to come back the next day. (Id. at 61.)

       Later that day, Plaintiff told both Davis and Palmer about her encounter with

Butler. (Id. at 47, 62.) Davis testified that he and Plaintiff agreed that Butler “did the

same thing” to both of them. (Id. at 62.) Palmer called Butler and asked him to come

back to work after taking a drug test. (Doc. # 34-1 at 13.) Butler declined and told

Palmer that he was quitting the job immediately because he had found another job in

sanitation. (Id. at 13.) Butler never returned to Defendant’s workplace, and Plaintiff

never saw Butler again. (Doc. # 32-1 at 31–32.)

       Palmer never documented any of Plaintiff’s complaints about Butler or reported

her concerns to upper management. (Doc. # 34-1 at 17.) Aside from a very brief

conversation with Shaun Hartley, Field Superintendent, at a personal function (Id. at 3),

Plaintiff did not raise her concerns about Butler’s conduct to anyone in upper

management either because she was told to follow her “chain of command” (Doc. # 32-

1 at 33). Plaintiff admits that Palmer was never hostile to or displeased with her for

expressing her concerns about Butler. (Id. at 34.) Palmer states in an affidavit that he




                                               4
did not have “any animosity, displeasure, or ill feelings” for Plaintiff because of her

allegations. (Id. at 73.)

B.      RETALIATORY FIRING ALLEGATIONS

        On October 5, 2017, approximately five weeks later, Defendant’s owner, Tyler

Elward, entered the shop office when Palmer was not there. (Doc. # 1 at 7.) Plaintiff

initiated a conversation with Elward, telling him that work was slow in the shop and that

employees were upset because they did not have enough to do. (Id.) Soon thereafter,

the Defendant’s President, Jeff Austad, entered the shop to ask Palmer why the

employees were not busy. (Doc. # 32-1 at 52–53.) Austad and other upper

management members were upset because at the time, the shop actually had a heavy

workload. (Id.) Palmer learned that Plaintiff’s conversation with Elward led to Austad

questioning Palmer about the employees’ apparent inactivity. (Id.)

        Palmer met with Jerry Bowman, Defendant’s Director of Operations, to discuss

how to respond to “the uproar” Plaintiff caused with upper management. (Id. at 36.)

Palmer and Bowman decided to terminate Plaintiff’s employment, purportedly because

her not following the chain of command was “the last straw.” (Id. at 55–56.) Defendant

alleges that Palmer and Bowman had previously discussed terminating Plaintiff’s

employment for other reasons, such as tardiness, spending too much time talking with

one of her coworkers, and not understanding enough about the construction business.

(Id.)

        The next morning, October 6, 2017, Palmer fired Plaintiff for not following the

chain of command. (Doc. # 1 at 7.) The same day, Palmer emailed Defendant’s human


                                              5
resources and management staff to inform them of his and Bowman’s decision and the

reasoning behind it. (Doc. # 32-1 at 70.) Bowman was not aware of Plaintiff’s complaints

about Butler until after Plaintiff was fired. (Id. at 68–69.)

C.      PROCEDURAL HISTORY

        Plaintiff filed this action against Defendant on July 19, 2018. (Doc. # 1.) In her

Amended Complaint, Plaintiff alleges two claims: (1) Defendant violated Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., by permitting a hostile work

environment, and (2) Defendant violated Title VII by firing Plaintiff in retaliation for her

reporting of workplace harassment. (Doc. # 9 at 1.) Plaintiff seeks back pay,

reinstatement or front pay, compensatory damages, punitive damages, and attorneys’

fees and costs. (Id. at 2.) Defendants timely answered on September 17, 2018. (Doc.

# 6.)

        Defendant moved for summary judgment on June 20, 2019. (Doc # 32.) It asserts

that there are no genuine disputes of material fact about either of Plaintiff’s claims. (Id.

at 1.) Plaintiff argues otherwise in her Response, filed on July 10, 2019 (Doc. # 34), to

which Defendant replied on July 24, 2019 (Doc. # 35).

                                    I.     GOVERNING LAW

     A. SUMMARY JUDGMENT STANDARD

        Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,


                                                6
259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

Muskogee, Okl., 119 F.3d 837, 839 (10th Cir. 1997). When reviewing motions for

summary judgment, a court must view the evidence in the light most favorable to the

non-moving party. Id. However, conclusory statements based merely on conjecture,

speculation, or subjective belief do not constitute competent summary judgment

evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

       The moving party bears the initial burden of demonstrating the absence of a

genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

attempting to meet this standard, a movant who does not bear the ultimate burden of

persuasion at trial does not need to disprove the other party’s claim; rather, the movant

need simply point out to the Court a lack of evidence for the other party on an essential

element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       Once the movant has met its initial burden, the burden then shifts to the

nonmoving party to “set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party

may not simply rest upon its pleadings to satisfy its burden. Id. Rather, the nonmoving

party must “set forth specific facts that would be admissible in evidence in the event of

trial from which a rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at

671. Stated differently, the party must provide “significantly probative evidence” that




                                              7
would support a verdict in her favor. Jaramillo v. Adams Cty. Sch. Dist. 14, 680 F.3d

1267, 1269 (10th Cir. 2012). “To accomplish this, the facts must be identified by

reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”

Id.

      B. TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

        Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), prohibits

employers from discriminating on the basis of sex. 42 U.S.C. §§ 2000e, et seq. The

applicable regulations make clear that sexual harassment that creates an “intimidating,

hostile, or offensive work environment” is a form of discrimination on the basis of sex,

and therefore is a violation of Title VII. 29 C.F.R. § 1604.11(a). Employers are

responsible for sexual harassment in the workplace if they know or should have known

about the conduct, unless they take immediate and appropriate corrective action. 29

C.F.R. § 1604.11(d). In addition, Title VII makes it unlawful for employers to

discriminate against any of its employees who have opposed unlawful harassment in

the workplace. 42 U.S.C. § 2000e-3(a).

                                      II.    DISCUSSION

        Plaintiff alleges that: (1) Defendant permitted Butler to sexually harass her and

thereby caused a hostile work environment, and (2) fired her in retaliation for reporting

Butler’s sexual harassment. The Court addresses each claim in turn. In light of the

Court’s conclusion that Defendant has shown that there is no genuine dispute as to

material fact on either claim, the Court grants Defendant’s Motion for Summary

Judgment.


                                               8
A.     CLAIM 1: HOSTILE WORK ENVIRONMENT

       To prevail on a Title VII hostile work environment claim, Plaintiff must prove three

elements. First, unwelcome, sexually-oriented conduct must have been sufficiently

severe or pervasive enough to alter the conditions of Plaintiff’s employment and create

an abusive working environment. Chavez v. New Mexico, 397 F.3d 826, 832 (10th Cir.

2005). Second, the severe or pervasive harassment was based on Plaintiff’s gender. Id.

Third, Defendant failed to take steps reasonably calculated to end the harassment of

Plaintiff. Adler, 144 F.3d at 676.

       The Tenth Circuit explains that an employer may satisfy this third element if

either (1) the harassment does not stop, but the employer responds promptly and

proportionally to the plaintiff’s complaints, or (2) the harassment stops, “which in turn

evidences reasonable calculation.” Adler, 144 F.3d at 676. Examples of reasonable

employer responses include reprimands, prompt investigation of the allegations, or oral

or written warnings to refrain from harassing conduct. Id. Though an employer is not

strictly liable if harassment persists, any employer who “condones or tolerates the

creation of a hostile work environment shall be held liable.” Fullwiley v. Union Pac.

Corp. 273 F. App’x 710, 718 (10th Cir. 2008). When assessing hostile work environment

claims, courts must consider the totality of circumstances. Oncale, 523 U.S. at 81.

       In the instant case, Defendant has met its burden by showing that there is an

absence of a genuine dispute of material fact, particularly with regard to element three.

The evidence shows that Defendant took steps reasonably calculated to remedy the

harassment.


                                             9
       First, When Plaintiff reported Butler’s harassment to Palmer and Davis, both took

prompt and proportional action. After the first incident where Butler offered to rub

Plaintiff’s hands, Palmer told Butler to leave. (Doc. # 1 at 4.) Palmer reprimanded Butler

later, telling Butler that his comments were not appropriate for the workplace and that

he should stop talking with Plaintiff. (Doc. # 32-1 at 42.) After the second incident, when

Butler crudely asked Plaintiff out, Plaintiff cannot recall what she told Palmer about the

incident or what Palmer said in response. (Id. at 10–11.) After the third incident in the

inventory supply room, even though Palmer believed the touching to be accidental,

Palmer spoke with the leadman and asked him to watch Butler and intervene if he saw

him speaking with Plaintiff. (Id. at 44–45.) After the fourth incident when Butler showed

Plaintiff his bed bug bites, Davis sent Butler home for the day. (Id. at 61.) Considering

the totality of the circumstances, each of these actions by Defendant was reasonable.

By taking these actions, Defendant in no way condoned or tolerated the creation of a

hostile work environment.

       Second, once Palmer called Butler and asked him to take a drug test upon

returning to work, Butler quit and the harassment of Plaintiff stopped. (Doc. # 34-1 at

13.) As the Tenth Circuit has noted, the stoppage of the harassment “evidences

reasonable calculation” on the part of the employer. Adler, 144 F.3d at 676.

       When a defendant sets forth sufficient evidence to demonstrate that its actions

were reasonably calculated to end a plaintiff’s workplace harassment, a trial court

should grant summary judgment to the defendant. Adler, 144 F.3d 664. In Adler, the

Tenth Circuit upheld the trial court’s granting of summary judgment to the defendant


                                             10
because the defendant produced exhibits showing that it adequately responded to the

harassment of the plaintiff, and the plaintiff did not demonstrate any genuine issue of

material fact. Id. at 671. In the instant case, Defendant explained how it responded

proportionally to Plaintiff’s allegations of harassment, and Plaintiff does not dispute

these facts. Therefore, summary judgment is appropriate because Defendant

demonstrated that its actions were reasonably calculated to end Plaintiff’s harassment.

       Because the third element of Plaintiff’s hostile work environment claim fails, it is

not necessary to analyze the first or second. The standard for summary judgment on

this claim is met: even when viewing the facts in a light most favorable to Plaintiff, no

rational trier of fact could determine that Defendant failed to take reasonable steps to

end the harassment. Therefore, Defendant’s Motion for Summary Judgment on Claim 1

is granted.

   B. CLAIM 2: RETALIATION

       Plaintiff must prove three elements to prevail on a Title VII retaliation claim. First,

Plaintiff must show that she engaged in protected opposition to discrimination. Annett v.

Univ. of Kan., 371 F.3d 1233, 1237 (10th Cir. 2004). Second, Plaintiff must demonstrate

that she suffered an adverse action that a reasonable employee would find material. Id.

Third, Plaintiff must provide sufficient evidence for a trier of fact to conclude that there is

a causal nexus between her opposition and the employer’s adverse action. Id.

       Furthermore, the U.S. Supreme Court has clarified that the third element of Title

VII retaliation claims require but-for causation. Univ. of Tex. Southwestern Med. Ctr. v.

Nassar, 570 U.S. 338, 360 (2013). This high standard of but-for causation is in contrast


                                              11
to the alternative requirement of “motivating factor” that applies to certain other Title VII

discrimination claims. Id. Therefore, to succeed on a Title VII retaliation claim, a plaintiff

must prove that the unlawful retaliation, such as a firing, would not have occurred if the

plaintiff had not engaged in a protected activity, such as reporting sexual harassment.

Id.

       But-for causation can be difficult to prove, but pretextual reasons for a firing can

be inferred if the reason given for firing is implausible, inconsistent, incoherent, or

contradictory. Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1216 (10th Cir. 2002). Yet

the Tenth Circuit has cautioned that when an employer gives reasons for a personnel

decision, a court should not scrutinize the reasons for their wisdom or fairness, but

instead a court must determine if the employer “honestly believed those reasons and

acted in good faith upon those beliefs.” Swackhammer v. Sprint/United Mgmt. Co., 493

F.3d 1160, 1170 (10th Cir. 2007). When an employer provides a nondiscriminatory

reason for its personnel decision, the burden shifts to the plaintiff to prove that the

employer’s proffered explanation is a pretext to conceal intentional discrimination. Id. at

1166. Close timing of an adverse employment action to a protected employment activity

can be a factor in demonstrating pretextual reasons, but this alone is not enough to

defeat summary judgment. Annett, 371 F.3d at 1240.

       In the instant case, Defendant contests only the third element of the retaliation

claim. Defendant argues that there is insufficient evidence to suggest a causal nexus

between Plaintiff’s reporting of her being sexually harassed and Defendant’s decision to

fire Plaintiff. The Court agrees for the following two reasons.


                                              12
       First, Plaintiff has not presented facts to support her theory that but-for her

allegations of sexual harassment, she would not have been fired. Bowman, who

participated with Palmer in the decision to fire Plaintiff, did not know of Plaintiff’s

complaints about Butler when he participated in the decision to fire Plaintiff (Doc. # 32-1

at 68–69), so Bowman could not have engaged in retaliatory action. Further, Plaintiff

admits that when she reported instances of Butler’s alleged sexual harassment to

Palmer, Palmer did not become upset with her. (Id. at 34.) Palmer confirmed Plaintiff’s

account in his own affidavit when he said that Plaintiff “had a right to complain about

[Butler’s] behavior if she was offended” and that he had no “animosity, displeasure, or ill

feelings” toward Plaintiff because of her complaints. (Id. at 73.)

       Second, Plaintiff has not offered any evidence to lead this Court to infer

pretextual reasons for Plaintiff’s firing. Rather, Plaintiff merely asserts that “going

outside the chain of command” was an implausible reason to fire her. Yet, it appears

that Plaintiff’s actions caused an “uproar” with upper management. (Id. at 36.) In

addition, prior to Plaintiff’s engagement with the owner Elward, both Palmer and

Bowman discussed firing Plaintiff for being tardy often, speaking too much with a

coworker, and not knowing enough about the construction industry. (Id. at 55–56.)

When Plaintiff went outside the chain of command and “caused an uproar” with

management, Palmer considered this to be “the last straw”. (Id.)

       Not only did Palmer cite “going outside the chain of command” as the reason that

Defendant was terminating Plaintiff’s employment when informing her of his decision

(Doc. # 1 at 7), Palmer also wrote a contemporaneous email explaining his decision to


                                              13
human resources and upper management (Doc. # 32-1 at 70.) This provides additional

evidence for Defendant’s claim that it honestly believed its stated reason for firing

Plaintiff. Given these facts, Defendant’s reasons for firing Plaintiff seem neither

implausible, inconsistent, incoherent, or contradictory. See Garrett, 305 F.3d at 1216.

Therefore, insufficient evidence exists for the Court to conclude that Plaintiff’s firing was

pretextual.

       The Tenth Circuit consistently affirms district court holdings of summary

judgment on Title VII retaliation claims when a plaintiff provides weak evidence of

pretextual reasons for a defendant’s adverse employment action. Annett, 371 F.3d at

1241 (upholding the district court’s granting of summary judgment because “mere

conjecture” that the employer acted with discriminatory reasons “will not suffice to

establish pretext.”); Chavez, 397 F.3d at 839 (affirming district court ruling of summary

judgment because a lack of evidence meant the plaintiff failed to demonstrate a “causal

connection between the protected activity and the adverse employment action.”);

Swackhammer, 493 F.3d at 1166–1167 (upholding the district court’s granting of

summary judgment because the plaintiff failed to show that the defendant’s proffered

explanation was “unworthy of belief”.) In the instant case, Plaintiff’s mere conjecture that

Defendant acted with pretextual reasons means that she is unable to demonstrate a

causal connection between her reporting of sexual harassment by Butler and

Defendant’s decision to terminate her employment.

       Even when viewing the evidence in the light most favorable to Plaintiff, there is

insufficient evidence to conclude that, but for Plaintiff’s reporting of alleged sexual


                                             14
harassment, Defendant would not have fired Plaintiff. Plaintiff’s allegation of retaliation

is a conclusory statement based on conjecture. See Bones, 366 F.3d at 875. Therefore,

Defendant’s Motion for Summary Judgment on Claim 2 is granted.

                                    III.    CONCLUSION

       Accordingly, Defendant’s Motion for Summary Judgment (Doc. # 32) is

GRANTED.



       DATED: September 27, 2019
                                                  BY THE COURT:



                                                  _______________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                             15
